The Honorable      Henry Wade                                Opinion   No.   H- 730
District  Attorney
Dallas County                                                Re:’ Whether    article  5547-63,
Sixth Floor,    Records  Building                            V. T. C. S. , requires   that testi-
Dallas,  Texas     75202                                     mony taken at commitment          hear-
                                                             ings be transcribed     and forwarded
                                                             to the mental hospital     riceiving
                                                             the patient.

Dear    Mr.      Wade:

      You have requested   our opinion regarding   whether  article  5547-63,
V. T. C. S., requires  that testimony  taken at commitment    hearings   be tran-
scribed and forwarded    to the mental hospital  receiving the patient.

       Article     5547-63       provides:

                             The clerk of the county court shall
                             prepare    one certified    transcript    of the
                             proceedings     in the Temporary       Hospitali-
                             zation, or Indefinite     Commitment       Hearing.
                             Such transcript     shall accompany        the
                             patient to the designated        mental hospital
                             and shall be delivered       to the hospital     per-
                             sonnel in charge of admissions           by the per-
                             son authorized     by the court to transport
                             the patient.     The clerk shall send with the
                             transcript    any available     information     con-
                             cerning    the medical,     social,   and   economic
                             status and history      of the patient and his
                             family.

You ask whether    the statute’s   directive     that’the clerk send “any available     in-
formation  concerning   the medical,,      social,    and economic   status and history   of the
patient and his family”   requires     that  the   court  reporter in  every case  prepare    a
statement  of facts for inclusion     in the transcript.

       The    statement  of facts is not itself a part of the transcript   of a judicial pro-
ceeding.       Tex.  R. Civ. P. 376, 377. Article    5547-63 does,not    require  that a copy




                                                     p.   3116
The   Honorable    Henry   Wade    - page     two   (H-730)




of the statement    of facts accompany          the transcript;,    it merely   directs      the   clerk
to forward   therewith    “any available       information.     ”

      In practice,   the Department   of Mental Health & Mental Retardation  has
developed    for this purpose two lengthy and detailed  forms which are in general
use by county clerks throughout     the state.  The Commissioner   of the Department
advises   that

                      [ i]t has b een the long standing interpretation
                      of this Department      that the Clerk of the county
                      court complies     with article    5547-63 by forward-
                      ing these two completed        forms   in addition to a
                      certified  transcript    which consists     of copies of
                      the instruments     constituting    a part of the pro-
                      ceedings   in the trial court in connection       with the
                      temporary     or indefinite    commitment     of any patient.

It is well established  that the construction    placed upon a statute by the agency
charged with its administration     is entitled to substantial weight,  particularly
where that construction    has been followed    over a long period of time.     Calvert
v. Kadane,    427 S.W.2d 605 (Tex. Sup. 1968); Heaton v. Bristol,     317 S.W. 2d.
86 (Tex. Civ. App. --Waco     1958, writ ref’d).

       In our opinion,    the duty imposed       upon the clerk by article      5547-63 is to
forward     to the hospital   all relevant    information     contained   in the statement   of
facts.    If that information     is substantially     supplied by the clerk on the forms
furnished     by the Department,       or can be extracted      from the statement     of facts,   or
is available    from some other source,           the clerk need not send to the hospital       an
actual copy of the statement          of facts.     In some cases,     it may of course be neces-
sary to do so.      But that determination         must be made by the clerk in each particular
case.

                                       SUMMARY

                           Article     5547-63,      V. T. C. S., does not require
                      that in every case a copy of the statement               of facts
                      of a commitment           hearing   be forwarded     to the mental
                      hospital     receiving     the patient,    but only that any re-
                      levant information          contained   therein   accompany      the
                      transcript      of the proceedings.




                                          w     p. 3117
The Honorable   Henry   Wade      - page   three   (H-730)




                           irst    Assistant




C. ROBERT   HE
Opinion Committee


jad:




                                               p. 3118